Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 03/27/2020 havingclaims 1-28 pending and presented for examination.
Priority
2.  	Application filed on 01/31/2019 is a has PRO 62/736,687 09/26/2018 are acknowledged.
Drawings
3.  	The drawings were received on 01/31/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 04/15/2019, 10/16/2019, 02/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 01/31/2019 is accepted by the examiner.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/fQrms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gOv/potenfs/proc:ess/fiie/efs/gujdance/eTD-into-Msp.

 	Claim 1.  A wireless communications system, comprising: a signal router circuit, 
comprising: a plurality of signal source inputs each configured to receive a component carrier among a plurality of component carriers, the plurality of component carriers comprising a primary cell component carrier and a secondary cell component carrier;  a plurality of signal outputs each configured to couple to a remote unit among a plurality of remote units;  and a routing control input configured to receive a routing control signal indicating a routing configuration for routing the primary cell component carrier and the 
secondary cell component carrier to the plurality of signal outputs;  and a controller circuit comprising a routing control output coupled to the routing control input, the controller circuit configured to communicate the routing control signal indicating the routing configuration for: routing the primary cell component carrier to each of the plurality of signal outputs;  and routing the secondary cell component carrier to a subset of the plurality of signal outputs based on at least one of a transmission power demand or a signal quality associated with the plurality of signal outputs (claim 1, A distributed wireless communications system, comprising: a signal router circuit, comprising: a plurality of signal source inputs each configured to receive a component carrier among a plurality of component carriers, the plurality of component carriers comprising a primary cell component carrier, a first secondary cell component carrier, and a second secondary cell component carrier;  a plurality of signal outputs each configured to 
routing the primary cell component carrier, the first secondary cell component carrier, and the second secondary cell component carrier to the plurality of signal outputs;  and a controller circuit comprising a routing control output coupled to the routing control input, the controller circuit configured to communicate the routing control signal indicating the routing configuration for: routing the primary cell component carrier to each of the plurality of signal outputs;  routing the first secondary cell component carrier to a first subset of the plurality of signal outputs less than all of the plurality of signal outputs;  and routing the second secondary cell component carrier to a second subset of the plurality of signal outputs less than all of the plurality of signal outputs;  wherein the first subset of the plurality of signal outputs includes at least one signal output not included in the second subset of the plurality of signal outputs).
 	Claim 1.  A wireless communications system, comprising: a signal router circuit, 
comprising: a plurality of signal source inputs each configured to receive a component carrier among a plurality of component carriers, the plurality of component carriers comprising a primary cell component carrier and a secondary cell component carrier;  a plurality of signal outputs each configured to couple to a remote unit among a plurality of remote units;  and a routing control input configured to receive a routing control signal indicating a routing configuration for routing the primary cell component carrier and the 
secondary cell component carrier to the plurality of signal outputs;  and a controller circuit comprising a routing control output coupled to the routing control input, the controller circuit configured to communicate the routing control signal indicating the 
routing configuration for routing the primary cell component carrier and the secondary cell component carrier to the plurality of signal outputs;  and a controller circuit comprising a routing control output coupled to the routing control input, the controller circuit configured to communicate the routing control signal indicating the routing configuration for: routing the primary cell component carrier to each of the plurality of signal outputs;  and routing the secondary cell component carrier to a subset of the plurality of signal outputs less than all of the plurality of signal outputs).
 	As per claim 21.  A method for selectively routing a primary cell component carrier and a secondary cell component carrier from one or more signal source circuits to a plurality of remote units in a wireless communications system, comprising: 
receiving the primary cell component carrier;  receiving the secondary cell component carrier;  routing the primary cell component carrier to each of the plurality of remote units;  and routing the secondary cell component carrier to a first remote unit and not to 
 	As per claim 21.  A method for selectively routing a primary cell component carrier and a secondary cell component carrier from one or more signal source circuits to a plurality of remote units in a wireless communications system, comprising: 
receiving the primary cell component carrier;  receiving the secondary cell component carrier;  routing the primary cell component carrier to each of the plurality of remote units;  and routing the secondary cell component carrier to a first remote unit and not to a second remote unit of the plurality of remote units based on at least one of a transmission power demand or a signal quality  associated with the plurality of remote 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 11, 15, 20, 21, 26 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by  Applicant Admitted Prior Art (Hereinafter “AAPA ").
 	As per claim 1,AAPA teaches  a wireless communications system, comprising: a signal router circuit, comprising: a plurality of signal source inputs each configured to receive a component carrier among a plurality of component carriers, the plurality of 
component carriers comprising a primary cell component carrier and a secondary 
cell component carrier (para [0004-0005], fig. 1, 2, signal router 106 have input and outputs, wherein the input configured to received plurality of component carriers have   primary cell component carrier and a secondary cell component carrier cc1 and cc2);  a plurality of signal outputs each configured to couple to a remote unit among a plurality of remote units (para [0004-0005], plurality of interfaces couple to a remote unit among for remotes units such 104 1 through 104 N and  ); and a routing control input configured to receive a routing control signal indicating a routing configuration for routing the primary cell component carrier and the secondary cell component carrier to the plurality of signal outputs (para [0004-0005], router 106 receives the component carriers c1 and c2 from input resources 108 thourgh the interface and routing the primary cell component carrier and the secondary cell component carrier to remote 
cell component carrier to each of the plurality of signal outputs (para [0006-0008] , router unit 106 communicates through the network with remote units 104 1 through 104 m for routing primary carrier and secondary carrier c1 and c2);  and routing 
the secondary cell component carrier to a subset of the plurality of signal 
outputs based on at least one of a transmission power demand or a signal 
quality associated with the plurality of signal outputs (para [0006-0008],outputting to the remote units the secondary carriers when transmission power demand and recurrently perform activation/deactivation of the secondary cell(s) while trying to provide the necessary throughput required by the user equipment and keeping the user equipment power consumption low whenever possible). 
	As per claim 11,AAPA teaches   the wireless communications system of claim 1, further comprising the plurality of remote units each coupled to a corresponding signal output of the plurality of signal outputs (para [0006-0008], comprising plurality of remote units coupled to the router).;  wherein in response to receiving the routing 
configuration from the controller circuit, the signal router circuit is configured to: route the primary cell component carrier over each of the plurality of signal outputs to each of the plurality of remote units (para [0006-0008], routing the receiving carriers to the output units each of the plurality of remote units).;  and route the secondary cell component carrier over the subset of the plurality of signal outputs to a corresponding subset of the plurality of remote units (para [0006-0008], route the secondary cell 
 	As per claim 15, AAPA teaches the wireless communications system of claim 1, further comprising a signal source circuit coupled to the plurality of signal source inputs of the signal router circuit (para [0006-0008], coupled to the plurality of signal source inputs of the signal router circuit from 108  );  wherein the signal source circuit is configured to: transmit the primary cell component carrier to a first signal source input of the plurality of signal source inputs(para [0006-0008],  configured to transmit primary carrier cc1 to first input source 104 (1)  );  and transmit the secondary cell component 
carrier to a second signal source input of the plurality of signal source inputs (para [0006-0008],  transmit the secondary cell component cc2 carrier to a second signal source input 104 (3)). 
 	As per claim 20, AAPA  the wireless communications system of claim 1, wherein: the plurality of signal outputs is a first plurality of signal outputs (para [0006-0008], shows a base station network having plurality remote networks);  the primary cell 
component carrier is a first primary cell component carrier(para [0006-0008], comprises primary cell components carriers cc1 );    the signal router circuit further comprises a second plurality of signal outputs (para [0006-0008], comprises second cell components carriers cc1 );   and the controller circuit is further configured to communicate the routing control signal indicating the routing configuration for routing a second primary cell component carrier to each of the second plurality of signal outputs (para [0006-0008], communicate for routing a second primary cell component carrier to each of the second plurality of signal outputs);  . 

component carrier (para [0004-0005], router 106 receives the secondary component carriers and c2 from input resources 108 thourgh the interface and routing the primary cell component carrier and the secondary cell component carrier to remote sites through outputs);  routing the primary cell component carrier to each of the 
plurality of remote units (para [0006-0008] , router unit 106 communicates through the network with remote units 104 1 through 104 m for routing primary carrier and secondary carrier c1 and c2);;  and routing the secondary cell component carrier to 
a first remote unit and not to a second remote unit of the plurality of remote 
units based on at least one of a transmission power demand or a signal quality 
associated with the plurality of remote units (para [0006-0008],outputting to the remote units the secondary carriers when transmission power demand and recurrently perform activation/deactivation of the secondary cell(s) while trying to provide the necessary throughput required by the user equipment and keeping the user equipment power consumption low whenever possible). 
 	As per claim 26, AAPA teaches the method of claim 21, wherein: the primary cell component carrier is received and routed in baseband (para [0006-0008], primary cell  
 Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim(s)  2-3, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA further view of US PG Pub US 20120052903 A1 to HAN et al (hereinafter HAN).
	As per claim 2, AAPA teaches the wireless communications system of claim 1, HAN teaches wherein the controller circuit is further configured determine a respective transmission power demand for each of the plurality of signal outputs based on a respective signal quality associated with the respective signal output (para [[0032], network determines the respective power from UE based on the report based on a respective signal quality associated with the respective signal output). 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of AAPA by determine a respective transmission power demand for each of the plurality of signal outputs based on a respective signal quality associated with the respective signal output as suggested by HAN, this modification would benefit   AAPA for controlling efficient data transmission in a mobile communication system.

the UE). 
 	As per claim 23, AAPA teaches  the method of claim 22,HAN teaches further comprising determining a respective transmission power demand for each of the plurality of remote units based on a respective SNR measurement associated with a respective remote unit;  wherein the routing the secondary cell component carrier is based on the power demand for the first remote unit being below a power demand threshold(para [0037], transmitting power information configured by the base station for the aggregated carrier of the UE). 
 5.	Claim(s) 4-7,  22,24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA further view of US Patent US 6999775 B1 to Tikka et al (hereinafter Tikka).
	As per claim 4, AAPA teaches the wireless communications system of claim 3, Tikka teaches further comprising a monitoring circuit communicatively coupled to the controller circuit and configured to monitor a respective signal to noise ratio (SNR) measurement associated with each of the plurality of signal outputs (Column 4, line 50-60, monitoring signal to noise ratio (SNR) measurement associated with each of the plurality of signal outputs );  wherein the respective signal quality is based on the 
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of AAPA by monitoring circuit communicatively coupled to the controller circuit and configured to monitor a respective signal to noise ratio (SNR) measurement associated with each of the plurality of signal outputs ;  wherein the respective signal quality is based on the respective SNR measurement as suggested by Tikka, this modification would benefit   AAPA for utilize the traffic capacity of the system more efficiently in a mobile communication system.
 	As per claim 5, AAPA teaches the wireless communications system of claim 4, Tikka teaches wherein: the monitoring circuit is further configured to monitor wireless capacity demand associated with the plurality of signal outputs ( fig. 2, network monitor wireless capacity demand associated with the plurality of signal outputs);  and the routing configuration is further based on the wireless capacity demand associated with the plurality of signal outputs ( fig. 2, controls the based on the wireless capacity demand associated with the plurality of signal outputs). 
 	As per claim 6,  AAPA teaches the wireless communications system of claim 3, Tikka teaches further comprising a  monitoring circuit communicatively coupled to the controller circuit and a signal source circuit;  wherein: the monitoring circuit is configured to receive an interference measurement from the signal source circuit (column 3, line 60-70, mobile measures the interference signal of the mobile system);  and the respective signal quality is based on the interference measurement ( column 3, line 60-70, respective signal quality is based on the interference measurement). 

 	As per claim 22, AAPA teaches  the method of claim 21, Tikka teaches further comprising monitoring a signal to noise ratio (SNR) measurement associated with each of the plurality of remote units (Column 4, line 50-60, monitoring signal to noise ratio (SNR) measurement associated with each of the plurality of signal outputs); wherein the signal quality is based on the SNR measurement.  outputs (Column 4, line 50-60, monitoring signal to noise ratio (SNR) measurement associated with each of the plurality of signal outputs );   
	As per claim 24, AAPA teaches the method of claim 22,Tikka teaches further comprising monitoring wireless capacity demand associated with each of the plurality of remote units (Column 4, line 50-60,monitoring wireless capacity demand associated );  ;  wherein the routing the secondary cell component carrier is based on the wireless 
 	As per claim 25, AAPA teaches  the method of claim 24, Tikka teaches wherein the routing the secondary cell component carrier is further based on: a wireless capacity demand associated with the first remote unit exceeding a capacity demand threshold (column 3, line 60-70, mobile measures the interference signal of the mobile system);  ;  and an interference measurement associated with the first remote unit being below an interference threshold ( column 3, line 60-70, respective signal quality is based on the interference measurement)..
   5.	Claim(s)  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA further view of US PG Publication US 20020006167 B1 to McFarland et al (hereinafter McFarland).
	As per claim 10, AAPA teaches the wireless communications system of claim 1,McFarland teaches wherein the controller circuit is further configured to: determine an optimal number of secondary cell component carriers associated with a first of the plurality of signal outputs ((para [0045], determine the number optimal carriers for the outputs);  and determine the routing configuration based on the optimal number of secondary cell component carriers (para [0045], determine the routing configuration based on the optimal number of secondary cell component carriers). US 20020006167 A1
  	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of AAPA by determine an optimal number of secondary cell component carriers associated with a first of the 
  5.	Claim(s)  16, 18-19, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA further view of US PG Publication US 20160302203 B1 to Liu et al (hereinafter Liu).
	As per claim 16, AAPA teaches the wireless communications system of claim 15, Liu teaches eNB teaches wherein the signal source circuit comprises an Evolved Node B (eNB) base station of a telecommunications network (para [0078], comprises an Evolved Node B (eNB) base station of a telecommunications network). 
 	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of AAPA by wherein the signal source circuit comprises an Evolved Node B (eNB) base station of a telecommunications network as suggested by McFarland, this modification would benefit   AAPA for efficient data transmission in a mobile communication system.
	As per claim 18, AAPA teaches the wireless communications system of claim 1, Liu teaches wherein: the primary cell component carrier comprises: an uplink configured to transmit data from a mobile device to a telecommunications network (para [0088], base station 170 configures transmit data from a mobile device to a telecommunications network );  and a downlink configured to transmit data from the telecommunications network to the mobile device(para [0088], transmit data from the telecommunications network to the mobile device);  and the secondary cell component carrier comprises a downlink configured to transmit data from the telecommunications 
  	As per claim 19, AAPA teaches  the wireless communications system of claim 18, Liu teaches wherein the secondary cell component carrier further comprises an uplink configured to transmit data from the mobile device to the telecommunications network (para [0089], configured to transmit data from the mobile device to the telecommunications network). 
 	As per claim 27,  AAPA teaches the method of claim 26, Liu teaches further comprising: transmitting a first downlink for the primary cell component carrier on a first wireless channel via each of the plurality of remote units (para [0078], transmitting a first downlink for the primary cell component carrier ).;  receiving an uplink for the primary cell component carrier on the first wireless channel via at least one of the plurality of remote units  (para [0078], receiving an uplink for the primary cell component carrier on the first wireless channel ).;  and transmitting a second downlink for the secondary cell component carrier on a second wireless channel via the first remote unit (para [0078], transmitting a second downlink for the secondary cell component ). 
 	As per claim 28, AAPA teaches the method of claim 21, Liu teaches wherein the receiving the primary cell component carrier comprises: establishing a downlink with a telecommunications network, the downlink receiving data to be transmitted to a mobile device (para [0078], establishing a downlink with a telecommunications network, the downlink receiving data to be transmitted to a mobile device).;  and 
. 
Allowable Subject Matter
 	Claim 8-9, 12-14, 17  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	On page 3 of applicant argues that, "However, the central unit 106 illustrated in FIG. 1 and FIG. 2 does not have a routing control input as claimed. Instead, the “central unit 106 receives downlink communications signals 110D from the BTS 108 to be distributed to the RAUs 104(1)-104(N)” (para. 0004). The central unit 106 does not have “a routing control input configured to receive a routing control signal indicating a routing configuration for routing the primary cell component carrier and the secondary cell component carrier to the plurality of signal outputs” as in claim 1, because it instead “distributes both the primary cell component carrier CCi and the secondary cell component carrier CC2 to all RAUs 104(1)-104(N)” (para. 0008)". Applicant's argument have been considered but are not persuasive.  AAPA in para [0004-0005] teaches a mechanism in which central unit 106 which is connected to the base station transeiver receives downlink information which includes data signals and control signals on multiple frequencies, control signals are used for routing the signal to the resepective remote units 104 (1) through 104(n), the control unit receives  primary cell component 
 	On page 3 of applicant argues that, "Application as Filed does not disclose or suggest “routing the secondary cell component carrier to a subset of the plurality of signal outputs based on at least one of a transmission power demand or a signal quality associated with the plurality of signal outputs” as in claim 1". Applicant's argument have been considered but are not persuasive. AAPA in para [0004-0005] teaches activation/deactivation of the secondary cell(s) is performed by the network independently for each of the secondary cell(s) serving the user equipment, according to internal algorithms of the network (aiming, for example, to meet the user equipment's current traffic demand) thereby showing the reason for secondary cell component carrier to output based on the need for a transmission of power demand associated with user station which are connected to the signal outputs.

Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20130331110 A1; US Patent Publication US 20130095749 A1,   US Patent Publication US 20110222434 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467